Citation Nr: 1732873	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a right shoulder disability.
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the Veteran's representative's December 2016 informal hearing presentation contained argument for entitlement to service connection for a left knee condition.  That issue is not currently on appeal.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, the Agency of Original Jurisdiction (AOJ) shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

Additional evidence, specifically the July 2017 VA foot examination, was added to the record by VA after the last adjudication of the claim.  Typically, in this situation a claim must be remanded for consideration of the new evidence in the first instance by the AOJ.  However, as the action taken with regard to the right foot disability herein represents a full grant of the benefits sought on appeal, there is no prejudice to the Veteran in the Board proceeding with a decision as to this issue at this time.

The Veteran's claim for entitlement to service connection for a right shoulder condition is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's right foot disability is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Further, when a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran underwent a VA examination in September 2010, at which time the VA examiner did not diagnose a current right foot disability.  However, the Veteran was given an additional VA Foot examination in July 2017.  During that examination the Veteran was diagnosed with plantar fasciitis.  The VA examiner further noted the Veteran's entrance exam in 1984 was silent for heel pain, and the Veteran initially sought treatment for heel pain during active service in 1988.  Finally, the examiner noted the Veteran states he has been troubled by heel pain since his period of active service to the present.  The Veteran stated that he has purchased supports for his shoes to alleviate the pain, but the pain increases with prolonged walking.

After and in-person examination and review of the Veteran's medical history, the July 2017 VA examiner determined that "the Veteran's current [right foot] plantar fasciitis condition is a result of repeated traumas due to prolonged running and walking with the military boots during service and has continued until the present."

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs in favor of the claim of service connection for a right foot disability.  Service connection for a right foot disability is granted. 


ORDER

Entitlement to service connection for a right foot disability is granted.


REMAND

The Veteran maintains his current right shoulder condition with arthritis is a result of an in-service injury and is entitled to service connection as such.  
  
In an August 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated:

It is my contention that I should service connected for my [r]ight [s]houlder [c]ondition because I sustained this injury in Hawaii during a training exercise.  I was participating in a road march up a steep hill when I fell to the right dropping all of my weight onto my [r]ight [s]houlder.  I was carrying 75 pounds of equipment when I fell onto my [r]ight [s]houlder.  I had to stop during that and subsequent road marches because I had to take my equipment off and get the weight off of my [r]ight [s]houlder due to the pain.  Ever since this injury I cannot perform my work or daily duties.  I am unable to carry any weight higher than fifteen pounds due to the pain I experience in my [r]ight [s]houlder.   

Further, in the Veteran's December 2016 informal hearing presentation, the Veteran asserts that his current right shoulder condition with arthritis is related to an in-service injury, and that severity of the injury has increased over time. 

The Veteran was last provided a VA examination regarding his right shoulder condition in September 2010.  During the examination the Veteran was diagnosed with mild tendinopathy in his right shoulder, "likely secondary to chronic degenerative changes in the right glenoid space," resulting in significant functional limitation.  The VA examiner's opinion states the isolated deltoid strain identified in the Veteran's service treatment records was "less likely than not linked to this chronic arthritic condition."  However, the examiner's opinion does not indicate if the Veteran's "chronic degenerative changes in the right glenoid space" were at least as likely as not related to service.  The examiner's opinion also does not provide any alternative rationale for the onset of arthritic condition in the Veteran's right shoulder.  The Boards determines the September 2010 opinion to be inadequate as it fails to properly assert any rationale detailing if the arthritic condition of the Veteran's right shoulder, to include the chronic degenerative changes in the right glenoid space, are related to the Veteran's period of active service.   

The Veteran's claim must be remanded for a new VA medical opinion because the September 2010 VA medical opinion is inadequate.  See  Barr v. Nicholson, 21 Vet. App. 303 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine if the arthritic condition of the Veteran's right shoulder, to include the chronic degenerative changes in the right glenoid space, is the result of his active service.  The claims file must be reviewed by the examiner in conjunction with the examination.
 
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the arthritic condition of the Veteran's right shoulder, to include the chronic degenerative changes in the right glenoid space, was incurred in or aggravated by his active duty service.  

The VA examiner should consider the Veteran's lay statements made in the August 2013 VA Form 9. 

A complete rationale and reasoning for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. The AOJ should then review the entire record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




